Case 2:19-cv-02895-JDT-cgc Document 13 Filed 08/06/20 Page 1 of 8               PageID 92




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION


WENDOLYN LEE,                                )
                                             )
       Plaintiff,                            )
                                             )
                                             )
VS.                                          )          No. 19-2895-JDT-cgc
                                             )
                                             )
FLOYD BONNER, ET AL.,                        )
                                             )
       Defendants.                           )


       ORDER DIRECTING PLAINTIFF TO FILE AN AMENDED PLEADING


       On December 30, 2019, Plaintiff Wendolyn Lee, who is incarcerated at the Shelby

County Criminal Justice Center (Jail) in Memphis, Tennessee, filed a pro se civil

complaint. (ECF No. 1.) On January 17, 2020, the Court granted him leave to proceed in

forma pauperis. (ECF No. 6.)

       In the original complaint, Plaintiff sues Floyd Bonner and unidentified “Shelby

County Jail Administrators,” alleging that he received inadequate food and “had to sleep

on the floor and chairs” at the Jail “in 2016 . . . for three weeks.” (ECF No. 1 at PageID 1

(“Mr. Lee was not fed any food for hours and passed out from low sugar, causing some

brain injuries and scarring to his head”).) He seeks $20 million for violation of his Eighth

Amendment right to be free from cruel and unusual punishment. (Id.) Since the filing of

the original complaint, Plaintiff has filed six motions to amend or to supplement, (ECF
Case 2:19-cv-02895-JDT-cgc Document 13 Filed 08/06/20 Page 2 of 8                     PageID 93




Nos. 5, 7, 8, 9, 10 & 11), and a document that purports to seek a writ of habeas corpus.

(ECF No. 12.)

       On January 16, 2020, Plaintiff filed “a motion to amend malpractice suit,” seeking

to assert claims for “malpractice, conspiracy, and fraud” against Amy Weirich, Judge Chris

Craft, and attorney James Jones in connection with criminal charges brought against

Plaintiff in Tennessee state court for an alleged statutory rape that Plaintiff contends

actually occurred in Arkansas.1 (ECF No. 5 at PageID 17 & 20 (seeking $75 million in

damages).)

       On January 28, 2020, Plaintiff filed a “motion to supplement,” alleging: (1) the

Tennessee state court’s lack of—or “secret”—jurisdiction and improper venue in the

criminal case, (ECF No. 7 at PageID 34-36); (2) violation of his constitutional right to

confront witnesses against him, his right to a speedy and public trial, and his right to be

informed of the charges against him, (id. at PageID 35); (3) malpractice, collusion, bad

faith, and conspiracy by Weirich and Jones, (id.); (4) unconstitutional conditions of

confinement at the Jail due to inadequate food, (id. at PageID 36); and (5) inadequate

medical care at the Jail. (Id.)

       On February 6, 2020, Plaintiff filed another “motion to suppl[e]ment” his claims

against Weirich, Craft, and Jones. (ECF No. 8.) He again alleges that his prosecution and



       1
         In a prior case before this Court, the Court summarized the alleged facts involving the
statutory rape charges against Plaintiff. Young v. Weirich, No. 18-2157-JDT-tmp, 2018 WL
6173897, at *2-3 (W.D. Tenn. Nov. 26, 2018), aff’d, No. 19-5012, 2019 WL 2897530 (6th Cir.
May 16, 2019), cert. denied, 140 S. Ct. 265 (2019). Many of Plaintiff’s contentions in this
present matter concern those same criminal charges, which remain pending in state court.

                                                2
Case 2:19-cv-02895-JDT-cgc Document 13 Filed 08/06/20 Page 3 of 8                 PageID 94




detention in Tennessee is fraudulent, constitutes kidnapping, and violates his rights under

the Sixth Amendment because Tennessee lacks jurisdiction over a crime committed in

Arkansas. (ECF No. 8 at PageID 49-51.) Plaintiff also alleges Jones told him that he “will

be held in this Jail until he die and that the indictment and charge is bogus and fraud,” but

states that Jones never comes to see him, only coming to court every eight months to allow

Plaintiff’s case to be “set off” for another eight months. (Id. at PageID 51.)

       On February 12, 2020, Plaintiff filed a “motion to amend,” alleging lack of personal

jurisdiction, malpractice, fraud, conspiracy, kidnapping, collusion, and denial of a speedy

trial. (ECF No. 9 at PageID 57-60.) He also asserts he is being subjected to cruel and

unusual punishment at the Jail because he is “constantly lock[ed] down 24 hours a day, 4

days a week” and because the conditions of confinement, specifically the presence of

vermin, mildew, and discolored water. (Id. at PageID 60-61.) He again alleges inadequate

food and states the food is not served on time. (Id.)

       On April 8, 2020, Plaintiff filed another “motion to amend” asserting claims against

the Memphis Police Department and Officer Carolyn Bryant for fraud, conspiracy,

tampering with evidence, false arrest, violation of Plaintiff’s Fourth and Sixth Amendment

rights, and “arrest without describing the scene of crime or location on arrest warrant.” (Id.

at PageID 70.) These claims also relate to his repeated assertion that the state criminal

court lacks jurisdiction over him. (Id.)

       On May 18, 2020, Plaintiff filed a “motion to amend,” alleging the Jail’s failure to

protect him from the COVID-19 coronavirus. (ECF No. 11 at PageID 78-79.) He again



                                              3
Case 2:19-cv-02895-JDT-cgc Document 13 Filed 08/06/20 Page 4 of 8                 PageID 95




alleges conditions of confinement claims against the Jail related to inadequate food and

claims against Judge Craft for delaying Plaintiff’s criminal trial. (Id. at PageID 77.)

       Finally, on June 19, 2020, Plaintiff filed a document titled “writ of habeas corpus

for immediate release or transfer to a facility to practice social distance – a life or death

situation.” (ECF No. 12 at PageID 81.) While re-arguing his lack of personal jurisdiction

claim once again, (id. at PageID 81-82), he ultimately asks to be “removed from this Jail

to keep from d[y]ing with the corona virus.” (Id. at PageID 82.)

       The Court is required to screen prisoner complaints and to dismiss any complaint,

or any portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may
       be granted; or

       (2)     seeks monetary relief from a defendant who is immune from such
       relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       Plaintiff has made no less than eight efforts to formulate the claims he wishes to

pursue in this case. (ECF Nos. 1, 5, 7, 8, 9, 10, 11 & 12.) His disorganized and scattershot

approach renders the screening of the case extraordinarily complex. Among many other

complications, allegations he makes in connection with one claim drift over into allegations

related to different claims—which are subsequently revised, repeated, or jettisoned

altogether in his later filings. Needless to say, Plaintiff has not “stated simply, concisely,

and directly events that, [he] alleged, entitled [him] to damages from the [defendants],” as

he is required to do to make out a plausible constitutional claim. Johnson v. City of Shelby,

Miss., 574 U.S. 10, 12 (2014) (per curiam) (citing Bell Atlantic Corp. v. Twombly, 550 U.S.

                                              4
Case 2:19-cv-02895-JDT-cgc Document 13 Filed 08/06/20 Page 5 of 8             PageID 96




544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009)). None of the subsequent putative

pleadings indicate whether Plaintiff wishes to merely modify or to replace claims asserted

in earlier pleadings. Given the overwhelming complexity and repetitious nature of his

submissions, the Court is unable to reasonably ascertain whether he intends his many

filings to amend, to supplement, or to serve as a new and entirely independent complaint.

       In more typical amendment contexts, Federal Rule of Civil Procedure 15(a)(1)

allows amendment as a matter of course, or a party may obtain leave of court to amend

under Rule 15(a)(2). In those situations courts usually treat a plaintiff’s most recent

amended filing as the operative pleading for screening purposes; i.e., an amended

complaint supersedes the original complaint and becomes the operative pleading. See

Calhoun v. Bergh, 769 F.3d 409, 410 (6th Cir. 2014); B & H Med., L.L.C. v. ABP Admin.,

Inc., 526 F.3d 257, 268 n.8 (6th Cir. 2008); Drake v. City of Detroit, No. 06-1817, 2008

WL 482283, at *2 (6th Cir. Feb. 21, 2008) (stating that a prior “complaint is a nullity,

because an amended complaint supersedes all prior complaints”); Parry v. Mohawk Motors

of Mich., Inc., 236 F.3d 299, 306 (6th Cir. 2000).

       In this case, however, Rule 15(a) analysis is complicated, because of at least the

following factors:

       (1) None of the pleadings have been served on any named defendants, so no motions

to dismiss have been filed under Federal Rule of Civil Procedure 12(b)—arguably

precluding calculation of Rule 15(a)’s 21-day periods.




                                             5
Case 2:19-cv-02895-JDT-cgc Document 13 Filed 08/06/20 Page 6 of 8                     PageID 97




       (2) Many of Plaintiff’s claims in the amended and supplemental complaints would

not survive a Rule 12(b) motion to dismiss.2 For example, Plaintiff’s most recent filing

would arguably be subject to dismissal in this proceeding because it seeks habeas corpus

relief. (ECF No. 12.) Plaintiff brought this case as a “civil rights complaint,” (ECF No.

1), which the Court construes as a complaint under 42 U.S.C. § 1983, and it is not

appropriate to assert § 1983 claims in a habeas action. A civil rights action and a habeas

petition have distinct purposes and contain unique procedural requirements that make a

hybrid action difficult to manage.3 Furthermore, some of the pleadings seek money

damages, (see ECF No. 1 at PageID 1; ECF No. 5 at PageID 20), which are unavailable in

a habeas proceeding. See Preiser v. Rodriguez, 411 U.S. 475, 494 (1973).

       (3) The doctrine of res judicata precludes re-litigation of any allegations in the

pleadings whose dismissal for failure to state a claim was affirmed by the Sixth Circuit in

case number 18-2157, such as: malicious prosecution claims against Weirich and Judge




       2
         “A proposed amendment is futile if the amendment could not withstand a Rule 12(b)(6)
motion to dismiss.” Riverview Health Inst. LLC v. Med. Mut. of Ohio, 601 F.3d 505, 512 (6th
Cir. 2010) (citation omitted). “Amendment of a complaint is futile when the proposed
amendment would not permit the complaint to survive a motion to dismiss.” Miller v. Calhoun
Cnty., 408 F.3d 803, 807 (6th Cir. 2005) (citing Neighborhood Dev. Corp. v. Advisory Council
on Historic Pres., 632 F.2d 21, 23 (6th Cir. 1980)).
       3
         See, e.g., Spencer v. Barret, No. 14-10823, 2015 WL 4528052, at *4 (E.D. Mich. July
27, 2015), certif. of appealability denied, No. 15-2518 (6th Cir. June 2. 2016); see also Moore v.
Pemberton, 110 F.3d 22, 24 (7th Cir. 1997) (per curiam) (a § 1983 case cannot be converted into
a habeas action).

                                                6
Case 2:19-cv-02895-JDT-cgc Document 13 Filed 08/06/20 Page 7 of 8                        PageID 98




Craft;4 a request for this Court to intervene in Plaintiff’s state criminal proceedings;5 and

the claim that the Tennessee criminal court lacks jurisdiction over him because the alleged

crime occurred in Arkansas,6 including the claim that the warrant for Plaintiff’s arrest was

defective because it failed to describe the location of the crime.7 See Young, 2019 WL

6173897, at *5-6; Young, 2019 WL 2897530, at *2. To the extent Plaintiff intends any or

all of the pleadings to re-assert the previously dismissed claims, the claims are subject to

dismissal on the basis of res judicata8 and could not survive a Rule 12(b) motion to dismiss.


       4
        (See ECF No. 5 at PageID 17 & 20; ECF No. 7 at PageID 34-36; ECF No. 11 at
PageID 78-79.)
       5
           (See ECF No. 7 at PageID 35; ECF No. 10 at PageID 70.)
       6
         (See ECF No. 7 at PageID 34-36; ECF No. 8 at PageID 49-51; ECF No. 9 at PageID 57
& 60-61; ECF No. 12 at PageID 81.)
       7
           (See ECF No. 10 at PageID 70.)
       8
           Case No. 18-2157 was dismissed pursuant to this Court’s screening authority, prior to
service on any of the named defendants. Ordinarily, a dismissal pursuant to 28 U.S.C. § 1915(e),
where the plaintiff is proceeding in forma pauperis, does not have a preclusive effect on a
subsequent paid complaint. Denton v. Hernandez, 504 U.S. 25, 34 (1992). It may, though,
“have a res judicata effect on frivolousness determinations for future in forma
pauperis petitions.” Id. The Sixth Circuit has applied res judicata to dismiss
successive complaints filed by prisoners. See Smith v. Morgan, 75 F. App’x 505, 506-07 (6th
Cir. 2003); Taylor v. Reynolds, 22 F. App’x 537 (6th Cir. 2001); Hill v. Elting, 9 F. App’x 321
(6th Cir. 2001). Accordingly, Plaintiff’s claims that were previously adjudged and dismissed for
failure to state a claim in No. 18-2157 are subject to dismissal in this case on the basis of res
judicata.

        Even if Plaintiff were to argue that the factual allegations in his present pleadings are more
detailed than those in No. 18-2157—in an attempt to overcome the previous finding of failure to
state a claim—he could have offered those additional factual allegations in No. 18-2157. The
Sixth Circuit has, on numerous occasions, rejected similar arguments made by plaintiffs seeking
to avoid application of res judicata, reasoning that any argument a plaintiff may have about
procedural decisions in the original lawsuit should have been made in that case, either at the trial
court level or on appeal. See, e.g., Quality Measurement Co. v. IPSOS S.A., 56 F. App’x 639, 634
(6th Cir. 2003); Watts v. Federal Express Corp., 53 F. App’x 333 (6th Cir. 2002), cert. denied, 540
U.S. 1006 (2003).
                                                  7
Case 2:19-cv-02895-JDT-cgc Document 13 Filed 08/06/20 Page 8 of 8                PageID 99




       For all of these reasons, the Court declines to screen the present pleadings in this

case at this time. Instead, Plaintiff is ORDERED to file one amended complaint that

concisely sets forth all the claims he intends to assert in this case under 42 U.S.C. § 1983.

Plaintiff shall file his amended complaint within twenty-one (21) days after the date

this order, on or before August 27, 2020. That amended complaint must be submitted

on the court-approved form and must remedy the deficiencies discussed herein. The

amended complaint will be the only operative pleading for screening purposes under 28

U.S.C. § 1915A(b) and 28 U.S.C. § 1915(e)(2)(B). The amended complaint will supersede

the prior pleadings entirely; none of the prior pleadings will be screened. Plaintiff must

include in the amended complaint all claims that he intends to pursue in this case, and any

claims not included will not be considered. If Plaintiff seeks to re-assert any of the same

claims dismissed in No. 18-2157, they will be summarily dismissed.

       If Plaintiff fails to timely file an amended complaint, the Court will treat his May

18, 2020 filing, the most recent, as the operative pleading for screening purposes. (ECF

No. 12.)    In that event, ECF No. 12 will supersede the original complaint and all

amendments and supplements filed by Plaintiff prior to May 18th.

       The Clerk is directed to mail Plaintiff a copy of the § 1983 complaint form along

with this order.

IT IS SO ORDERED.
                                                   s/ James D. Todd
                                                  JAMES D. TODD
                                                  UNITED STATES DISTRICT JUDGE




                                             8
